        6:19-cv-03551-TMC         Date Filed 08/24/20       Entry Number 46       Page 1 of 26




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION
 Aimee Maddonna,                                    )
                                       Plaintiff,   )     Civil Action No. 6:19-cv-03551-TMC
                                                    )
                  v.                                )   DEFENDANT HENRY MCMASTER’S
 United States Department of Health                 )     ANSWER TO THE COMPLAINT
 and Human Services, et al.,                        )
                                                    )
                                    Defendants.     )

        Defendant Henry McMaster, in his official capacity as Governor of the State of South Carolina,

expressly reserving the right to file motions under Rules 12 and/or 56 of the Federal Rules of Civil

Procedure and to file any other dispositive motion, responds to Plaintiff’s Complaint by denying

each and every allegation not hereinafter specifically admitted, demanding strict proof thereof, and

further responds as follows:

                        FOR A FIRST DEFENSE AND BY WAY OF AN ANSWER

                                             Introduction

         1.      Paragraph 1 of the Complaint makes no allegations against Governor McMaster.

Nevertheless, Governor McMaster admits that many children enter foster care from challenging

situations and that individuals licensed by the South Carolina Department of Social Services

(“SCDSS”) as foster parents can supply these children with safe homes during their time in foster

care.

         2.      The allegations contained in Paragraph 2 consist of editorial comments,

unsupported inferences, and inflammatory arguments couched as facts, which are neither

supported by the law nor the facts, and, accordingly, Governor McMaster denies them.

         3.      The allegations contained in Paragraph 3 consist of editorial comments,

unsupported inferences, and inflammatory arguments couched as facts, which are neither
     6:19-cv-03551-TMC           Date Filed 08/24/20       Entry Number 46         Page 2 of 26




supported by the law nor the facts, and, accordingly, Governor McMaster denies them. Governor

McMaster further denies the allegations’ characterization of Miracle Hill Ministries (“Miracle

Hill”) as an “agency,” and affirmatively states that Miracle Hill is a private, independent, third-

party non-profit organization that is neither a state agency nor a governmental entity.

        4.      Governor McMaster denies the allegations set forth in Paragraph 4, including the

factual allegations and the legal conclusions contained therein. Governor McMaster specifically

denies the allegation that a private third-party entity can or did “refuse[] to . . . license” any person

or family as a foster parent or foster family. Governor McMaster further denies the allegations’

characterization of Miracle Hill as an “agency,” and affirmatively states that Miracle Hill is a

private, independent, third-party non-profit organization that is neither a state agency nor a

governmental entity.

        5.      Governor McMaster admits only that SCDSS licenses private Child-Placing

Agencies (“CPAs”) pursuant to South Carolina law and regulations. The remainder of the

allegations of Paragraph 5 are denied. Governor McMaster denies that his actions have caused,

or that there exists in South Carolina, a state foster care system in which the suitability of

prospective foster parents is assessed based on religious requirements.             To the extent the

allegations and legal conclusions contained in Paragraph 5 allege or imply any wrongdoing or

liability on the part of Governor McMaster, the allegations or implications are denied.

        6.      The allegations of Paragraph 6 are denied.

        7.      To the extent the allegations of Paragraph 7 purport to summarize, describe, or

interpret the language, meaning, or effect of Executive Order 2018-12 or of any letter from the

United States Department of Health and Human Services (“HHS”) relevant to these allegations,

those documents speak for themselves, and Governor McMaster denies Plaintiff’s descriptions or




                                                   2
     6:19-cv-03551-TMC          Date Filed 08/24/20       Entry Number 46         Page 3 of 26




characterizations of the documents and their context, motivation, meaning, contents, or effect. To

the extent the allegations and legal conclusions contained in Paragraph 7 allege or imply any

wrongdoing or liability on the part of Governor McMaster, the allegations or implications are

denied.

          8.    The allegations of Paragraph 8 are denied.

          9.    The allegations of Paragraph 9 are denied. Governor McMaster specifically denies

that qualified families have been prevented or excluded from fostering children in the public child

welfare system; denies that would-be foster parents have been prevented from participating in the

public child welfare system on the bases of religion; and denies participating in any practice

detrimental to vulnerable children.

          10.   To the extent the allegations of Paragraph 10 list the Defendants named in the

Complaint and describe the claims alleged and the relief sought therein, the Complaint speaks

for itself and no response to Paragraph 10’s listing or description is required. To the extent a

response is required, or to the extent the allegations contain factual assertions or legal conclusions

that allege or imply any wrongdoing or liability on the part of Governor McMaster, the allegations

or implications are denied.

                                      Jurisdiction and Venue

          11.   The allegations of Paragraph 11 contain legal conclusions to which no response is

required at this time. To the extent a response is required, these allegations are denied at this time.

          12.   The allegations of Paragraph 12 contain legal conclusions to which no response is

required at this time. To the extent a response is required, these allegations are denied at this time.

          13.   The allegations of Paragraph 13 contain legal conclusions to which no response is

required at this time. To the extent a response is required, these allegations are denied at this time.



                                                  3
     6:19-cv-03551-TMC          Date Filed 08/24/20       Entry Number 46         Page 4 of 26




       14.     The allegations of Paragraph 14 contain legal conclusions to which no response is

required at this time. To the extent a response is required, these allegations are denied at this time.

       15.     The allegations of Paragraph 15 contain legal conclusions to which no response is

required at this time. To the extent a response is required, these allegations are denied at this time.

                                               Parties

       16.     Governor McMaster lacks sufficient information to admit or deny the allegations

of Paragraph 16 and therefore denies those allegations.

       17.     The allegations of Paragraph 17 are denied. Governor McMaster further notes

that Mrs. Maddonna’s family or its members are not parties to this suit, and thus any alleged

harm to them (which harm is denied) is neither relevant nor germane to this action.

       18.     The allegations of Paragraph 18 are denied. Governor McMaster further notes

that Mrs. Maddonna’s family or its members are not parties to this suit, and thus any alleged

harm to them (which harm is denied) is neither relevant nor germane to this action.

       19.     The allegations of Paragraph 19 are denied. Governor McMaster further notes

that Mrs. Maddonna’s family or its members are not parties to this suit, and thus any alleged

harm to them (which harm is denied) is neither relevant nor germane to this action.

       20.     Governor McMaster admits only that HHS is a federal agency.                  Governor

McMaster lacks sufficient information to admit or deny the allegations of Paragraph 20 regarding

the authority and duties with which HHS has been vested and charged or its operations or the

administration of grants pursuant to federal law and therefore denies those allegations.

       21.     Governor McMaster admits only that Alex Azar II is the Secretary of HHS.

Governor McMaster lacks sufficient information to admit or deny the allegations of Paragraph 21

regarding Secretary Azar’s responsibilities and authority and therefore denies those allegations.




                                                  4
     6:19-cv-03551-TMC          Date Filed 08/24/20       Entry Number 46         Page 5 of 26




       22.       Governor McMaster admits only that the Administration for Children and Families

(“ACF”) is a division of HHS. Governor McMaster lacks sufficient information to admit or deny

the allegations of Paragraph 22 regarding ACF’s responsibilities and operations and therefore

denies those allegations.

       23.       Governor McMaster admits that Lynn Johnson is the Assistant Secretary for ACF.

       24.       Governor McMaster admits he is the Governor of the State of South Carolina. The

remainder of Paragraph 24 contains legal conclusions to which no response is required at this time.

To the extent a response is required, or to the extent the allegations contain factual assertions or

legal conclusions that allege or imply any wrongdoing or liability on the part of Governor

McMaster, the allegations or implications are denied.

       25.       Governor McMaster admits that Michael Leach is the State Director of SCDSS.

The remainder of Paragraph 25 contains legal conclusions to which no response is required at this

time. To the extent a response is required, or to the extent the allegations contain factual assertions

or legal conclusions that allege or imply any wrongdoing or liability on the part of Governor

McMaster or Mr. Leach, the allegations or implications are denied.

                                        Factual Allegations

       Foster Care in South Carolina

       26.       The allegations of Paragraph 26, though couched as an approximation, are denied

as inaccurate.

       27.       Governor McMaster admits that publicly available SCDSS data indicates that, as

of June 30, 2019, of the counties in the State, Greenville County had the highest number of

children in foster care, and that slightly more than one-third of the total number of children in

foster care in the State were located in the “Upstate” region.




                                                  5
     6:19-cv-03551-TMC           Date Filed 08/24/20     Entry Number 46        Page 6 of 26




       28.       The allegations of Paragraph 28 are denied as stated. Governor McMaster admits

only that publicly available SCDSS data indicates that the number of children in foster care in

South Carolina has risen each year over the past seven years.

       29.       The allegations of Paragraph 29, though couched in “relative” terms, are denied

as inaccurate.

       30.       To the extent the allegations in Paragraph 30 summarize, rely on, or quote from the

documents or materials cited therein, those documents or materials speak for themselves, and

Governor McMaster denies Plaintiff’s descriptions or characterizations of the documents or

materials and their context, motivation, meaning, and contents. To the extent the allegations of

Paragraph 30 or the documents or materials cited therein allege or imply any wrongdoing or

liability on the part of Governor McMaster, the allegations or implications are denied.

       31.       To the extent the allegations in Paragraph 31 summarize, rely on, or quote from the

documents or materials cited therein, those documents or materials speak for themselves, and

Governor McMaster denies Plaintiff’s descriptions or characterizations of the documents or

materials and their context, motivation, meaning, and contents. To the extent the allegations of

Paragraph 31 or the documents or materials cited therein allege or imply any wrongdoing or

liability on the part of Governor McMaster, the allegations or implications are denied.

       32.       To the extent the allegations in Paragraph 32 summarize, rely on, or quote from the

documents or materials cited therein, those documents or materials speak for themselves, and

Governor McMaster denies Plaintiff’s descriptions or characterizations of the documents or

materials and their context, motivation, meaning, and contents. To the extent the allegations of

Paragraph 32 or the documents or materials cited therein allege or imply any wrongdoing or

liability on the part of Governor McMaster, the allegations or implications are denied.




                                                  6
     6:19-cv-03551-TMC         Date Filed 08/24/20      Entry Number 46       Page 7 of 26




       33.     To the extent the allegations in Paragraph 33 summarize, rely on, or quote from the

documents or materials cited therein, those documents or materials speak for themselves, and

Governor McMaster denies Plaintiff’s descriptions or characterizations of the documents or

materials and their context, motivation, meaning, and contents. To the extent the allegations of

Paragraph 33 or the documents or materials cited therein allege or imply any wrongdoing or

liability on the part of Governor McMaster, the allegations or implications are denied.

       34.     To the extent the allegations in Paragraph 34 summarize, rely on, or quote from the

documents or materials cited therein, those documents or materials speak for themselves, and

Governor McMaster denies Plaintiff’s descriptions or characterizations of the documents or

materials and their context, motivation, meaning, and contents. To the extent the allegations of

Paragraph 34 or the documents or materials cited therein allege or imply any wrongdoing or

liability on the part of Governor McMaster, the allegations or implications are denied.

       35.     To the extent the allegations in Paragraph 35 summarize, rely on, or quote from the

documents or materials cited therein, those documents or materials speak for themselves, and

Governor McMaster denies Plaintiff’s descriptions or characterizations of the documents or

materials and their context, motivation, meaning, and contents. Governor McMaster further denies

that CPA’s exercise “substantial control” over foster children. To the extent the allegations of

Paragraph 35 or the documents or materials cited therein allege or imply any wrongdoing or

liability on the part of Governor McMaster, the allegations or implications are denied.

       36.     To the extent the allegations of Paragraph 36 allege or imply any wrongdoing or

liability on the part of Governor McMaster, the allegations or implications are denied.

       37.     To the extent the allegations in Paragraph 37 summarize, rely on, or quote from the

documents or materials cited therein, those documents or materials speak for themselves, and




                                                7
     6:19-cv-03551-TMC          Date Filed 08/24/20      Entry Number 46        Page 8 of 26




Governor McMaster denies Plaintiff’s descriptions or characterizations of the documents or

materials and their context, motivation, meaning, and contents. To the extent the allegations of

Paragraph 37 or the documents or materials cited therein allege or imply any wrongdoing or

liability on the part of Governor McMaster, the allegations or implications are denied.

       38.     To the extent the allegations in Paragraph 38 summarize, rely on, or quote from the

documents or materials cited therein, those documents or materials speak for themselves, and

Governor McMaster denies Plaintiff’s descriptions or characterizations of the documents or

materials and their context, motivation, meaning, and contents. To the extent the allegations of

Paragraph 38 or the documents or materials cited therein allege or imply any wrongdoing or

liability on the part of Governor McMaster, the allegations or implications are denied.

       39.     To the extent the allegations in Paragraph 39 summarize, rely on, or quote from the

documents or materials cited therein, those documents or materials speak for themselves, and

Governor McMaster denies Plaintiff’s descriptions or characterizations of the documents or

materials and their context, motivation, meaning, and contents. To the extent the allegations of

Paragraph 39 or the documents or materials cited therein allege or imply any wrongdoing or

liability on the part of Governor McMaster, the allegations or implications are denied.

       40.     To the extent the first sentence in Paragraph 40 purports to summarize or rely on

the Act referenced therein, the Act speaks for itself, and/or the assertion is an assertion of law to

which to response is required. Governor McMaster admits that the United States Department of

Health and Human Services (“HHS”) provides certain funds to SCDSS pursuant to Title IV-E of

the Social Security Act. The remainder of the allegations of Paragraph 40 are denied, including

but not limited to the assertion that private CPAs provide “governmental” services. To the extent

the allegations of Paragraph 40 or the documents or materials cited therein allege or imply any




                                                 8
     6:19-cv-03551-TMC          Date Filed 08/24/20       Entry Number 46         Page 9 of 26




wrongdoing or liability on the part of Governor McMaster, the allegations or implications are

denied.

          41.   The allegations of Paragraph 41 are denied as stated. Governor McMaster admits

only that HHS’ provision of funds to States pursuant to Title IV-E is subject to certain statutory

requirements found in Title IV-E and with which the State of South Carolina has at all relevant

times complied.

          42.   To the extent the allegations in Paragraph 42 summarize, rely on, or quote from the

regulation cited therein, the regulation speaks for itself, and Governor McMaster denies Plaintiff’s

descriptions or characterizations of its context, meaning, enforceability, constitutionality, or

permissibility. To the extent the allegations of Paragraph 42 or the regulation cited therein allege

or imply any wrongdoing or liability on the part of Governor McMaster, the allegations or

implications are denied.

          43.   To the extent the allegations in Paragraph 43 purport to summarize, rely on, or

quote from the regulation cited therein, the regulation speaks for itself, and Governor McMaster

denies Plaintiff’s descriptions or characterizations of its context, meaning, enforceability, contents,

constitutionality, or permissibility. To the extent the allegations of Paragraph 43 or the regulation

cited therein allege or imply any wrongdoing or liability on the part of Governor McMaster, the

allegations or implications are denied.

          44.   To the extent the allegations in Paragraph 44 purport to summarize, rely on, or

quote from the regulation cited therein, the regulation speaks for itself, and Governor McMaster

denies Plaintiff’s descriptions or characterizations of its context, meaning, enforceability, contents,

constitutionality, or permissibility. To the extent the allegations of Paragraph 44 purport to assert

a summary or assertion based on “federal []or state law,” such allegation is an assertion of law to




                                                  9
    6:19-cv-03551-TMC           Date Filed 08/24/20       Entry Number 46        Page 10 of 26




which no response is required at this time and which, in any event, Governor McMaster denies.

To the extent the allegations of Paragraph 44 or the materials cited or referenced therein allege or

imply any wrongdoing or liability on the part of Governor McMaster, the allegations or

implications are denied.

        45.    To the extent the allegations in Paragraph 45 purport to summarize, rely on, or

quote from the regulation cited therein, the regulation speaks for itself, and Governor McMaster

denies Plaintiff’s descriptions or characterizations of its context, meaning, enforceability, contents,

constitutionality, or permissibility. To the extent the allegations of Paragraph 45 or the regulation

cited therein allege or imply any wrongdoing or liability on the part of Governor McMaster, the

allegations or implications are denied.

        46.    To the extent the allegations of paragraph 46 purport to summarize statutory law

or to assert a proposition of constitutional law, such allegations are legal assertions to which no

response is required at this time. To the extent a response is required, the allegations are denied

as stated.

        Miracle Hill Ministries

        47.    Governor McMaster admits that Miracle Hill is a non-profit organization in

Greenville, South Carolina. Governor McMaster lacks sufficient information to admit or deny the

remainder of the allegations of Paragraph 47, and thus, to the extent a response is required, denies

them.

        48.    The allegations of Paragraph 48 are denied as stated.

        49.    Governor McMaster admits only that Miracle Hill is a SCDSS-licensed private

CPA that, like other private CPAs in its region, can assist prospective foster parents in their

efforts to obtain licensure as foster parents from SCDSS, and can provide certain information to




                                                  10
    6:19-cv-03551-TMC          Date Filed 08/24/20     Entry Number 46         Page 11 of 26




SCDSS related to the provision of foster care in the region. Governor McMaster specifically

denies the allegation that Miracle Hill or any other private CPA “determines the foster families

with whom the children in foster care should be placed.” The remainder of the allegations, as

well as any inference or implication of wrongdoing or liability, are denied.

          50.   The allegations of Paragraph 50 are denied.

          51.   Governor McMaster lacks sufficient information to admit or deny the allegations

or Paragraph 51 and, therefore, denies them.

          52.   Governor McMaster lacks sufficient information to admit or deny the allegations

or Paragraph 52 and, therefore, denies them.

          53.   Governor McMaster admits only that Miracle Hill is a faith-based CPA. To the

extent the allegations in Paragraph 53 quote from and rely on the documents or materials cited

therein, those documents or materials speak for themselves, and no response is required. To the

extent a response is required and to the extent Paragraph 53 alleges or implies any wrongdoing or

liability on the part of Governor McMaster, the allegations or implications are denied.

          54.   To the extent the allegations in Paragraph 54 quote from and rely on the documents

or materials cited therein, those documents or materials speak for themselves, and no response is

required. To the extent a response is required and to the extent Paragraph 54 alleges or implies

any wrongdoing or liability on the part of Governor McMaster, the allegations or implications are

denied.

          55.   To the extent the allegations in Paragraph 55 quote from and rely on the documents

or materials cited therein, those documents or materials speak for themselves, and no response is

required. To the extent a response is required and to the extent Paragraph 55 alleges or implies




                                                11
    6:19-cv-03551-TMC          Date Filed 08/24/20      Entry Number 46        Page 12 of 26




any wrongdoing or liability on the part of Governor McMaster, the allegations or implications are

denied.

          56.   To the extent the allegations in Paragraph 56 quote from and rely on the documents

or materials cited therein, those documents or materials speak for themselves, and no response is

required. To the extent a response is required and to the extent Paragraph 56 alleges or implies

any wrongdoing or liability on the part of Governor McMaster, the allegations or implications are

denied.

          57.   To the extent the allegations in Paragraph 57 quote from and rely on the documents

or materials cited therein, those documents or materials speak for themselves, and no response is

required. To the extent a response is required and to the extent Paragraph 57 alleges or implies

any wrongdoing or liability on the part of Governor McMaster, the allegations or implications are

denied.

          58.   To the extent the allegations in Paragraph 58 quote from and rely on uncited

documents or materials, those documents or materials speak for themselves, and no response is

required. Governor McMaster denies that Miracle Hill or any other CPA can or has barred any

prospective foster parent from seeking or obtaining licensure as a foster parent or from serving as

a foster parent. To the extent any further response is required and to the extent Paragraph 58

alleges or implies any wrongdoing or liability on the part of Governor McMaster, the allegations

or implications are denied.

          59.   To the extent the allegations in Paragraph 59 quote from and rely on the documents

or materials cited therein, those documents or materials speak for themselves, and no response is

required. To the extent a response is required, Governor McMaster denies Plaintiff’s descriptions

or characterizations of the cited documents’ or materials’ context, meaning, motivation, effect, and




                                                12
    6:19-cv-03551-TMC          Date Filed 08/24/20      Entry Number 46      Page 13 of 26




contents. To the extent any further response is required and to the extent Paragraph 59 alleges or

implies any wrongdoing or liability on the part of Governor McMaster, the allegations or

implications are denied.

       Defendants’ [alleged] Continued Funding and Enabling of Miracle Hill’s [alleged]
       Discrimination

       60.     The allegations of Paragraph 60 are denied as stated.

       61.     The allegations of Paragraph 61 are denied as stated.

       62.     In response to the allegations in Paragraph 62, Governor McMaster admits only

that on January 27, 2018, SCDSS issued a temporary CPA license to Miracle Hill that was valid

for six months. The remainder of Paragraph 62 is denied.

       63.     Governor McMaster lacks sufficient information to admit or deny the allegations

of Paragraph 63 and, therefore, denies them.

       64.     In response to the allegations in Paragraph 64, Governor McMaster admits only

that on March 13, 2018, he issued Executive Order 2018-12. To the extent the remainder of the

allegations purport to summarize that Executive Order, the document speaks for itself and no

response is required. Any remaining allegations or implications of Paragraph 64 are denied, and

to the extent Paragraph 64 alleges or implies any wrongdoing or liability on the part of Governor

McMaster, the allegations or implications are denied.

       65.     To the extent the allegations of Paragraph 65 purport to quote from Executive Order

2018-12, the document speaks for itself and no response is required. To the extent the allegations

purport to describe or summarize the meaning, motivation, effect, or context of the Executive

Order, the allegations are denied.

       66.     To the extent the allegations of Paragraph 66 purport to quote from Executive Order

2018-12, the document speaks for itself and no response is required. To the extent the allegations



                                               13
    6:19-cv-03551-TMC          Date Filed 08/24/20      Entry Number 46         Page 14 of 26




purport to describe or summarize the meaning, motivation, effect, or context of the Executive

Order, the allegations are denied.

          67.   To the extent the allegations of Paragraph 67 purport to quote from Executive Order

2018-12, the document speaks for itself and no response is required. To the extent the allegations

purport to describe or summarize the meaning, motivation, effect, or context of the Executive

Order, the allegations are denied.

          68.   In response to the allegations in Paragraph 68, Governor McMaster admits only

that on February 27, 2018, he sent a letter to Stephen Wager at HHS, which document speaks for

itself. To the extent the remainder of Paragraph 68’s allegations purport to summarize the contents,

meaning, or motivation of that letter, the document speaks for itself and no response is required.

To the extent a response is required, or to the extent Paragraph 68 alleges or implies any

wrongdoing or liability on the part of Governor McMaster, the allegations or implications are

denied.

          69.   The allegations of Paragraph 69 of the Complaint are assertions of law to which

no response is required. To the extent a response is required, the allegations are denied as stated.

          70.   In response to the allegations in Paragraph 70, Governor McMaster admits only

that on January 23, 2019, HHS responded in writing to the Governor. To the extent the allegations

of Paragraph 70 purport to summarize the contents, meaning, effect, or motivation of that letter,

the document speaks for itself and no response is required. To the extent a response is required,

or to the extent Paragraph 70 alleges or implies any wrongdoing or liability on the part of Governor

McMaster, the allegations or implications are denied

          71.   To the extent the allegations in Paragraph 71 quote from and rely on the document

cited therein, that document speaks for itself, and no response is required. To the extent a response




                                                 14
    6:19-cv-03551-TMC          Date Filed 08/24/20      Entry Number 46         Page 15 of 26




is required, Governor McMaster denies Plaintiff’s descriptions or characterizations of the cited

document’s context, meaning, motivation, effect, and contents. To the extent any further response

is required and to the extent Paragraph 71 alleges or implies any wrongdoing or liability on the

part of Governor McMaster, the allegations or implications are denied.

       72.     In response to the allegations of Paragraph 72, Governor McMaster admits only

that SCDSS issued a regular, annual CPA license to Miracle Hill. The remainder of the

allegations of Paragraph 72 are denied.

       73.     To the extent the allegations in Paragraph 73 quote from and rely on the document

cited therein, that document speaks for itself, and no response is required.

       74.     The allegations of Paragraph 74 are denied.

       75.     The allegations of Paragraph 75 are denied.

       76.     To the extent the allegations in Paragraph 76 purport to summarize, quote from,

and rely on the document cited therein, that document speaks for itself, and no response is required.

To the extent a response is required, and to the extent Paragraph 76 comments on or describes the

context, content, meaning, motivation, or effect of the cited action, the allegations are denied.

       Plaintiff Aimee Maddonna

       77.     Governor McMaster lacks sufficient information to admit or deny the allegations

in Paragraph 77 and, therefore, denies them.

       78.     Governor McMaster lacks sufficient information to admit or deny the allegations

in Paragraph 78 and, therefore, denies them.

       79.     Governor McMaster lacks sufficient information to admit or deny the allegations

in Paragraph 79 and, therefore, denies them.




                                                 15
    6:19-cv-03551-TMC        Date Filed 08/24/20      Entry Number 46       Page 16 of 26




       80.     Governor McMaster lacks sufficient information to admit or deny the allegations

in Paragraph 80 and, therefore, denies them.

       81.     Governor McMaster lacks sufficient information to admit or deny the allegations

in Paragraph 81 and, therefore, denies them.

       82.     Governor McMaster lacks sufficient information to admit or deny the allegations

in Paragraph 82 and, therefore, denies them.

       83.     Governor McMaster lacks sufficient information to admit or deny the allegations

in Paragraph 83 and, therefore, denies them.

       84.     Governor McMaster lacks sufficient information to admit or deny the allegations

in Paragraph 84 and, therefore, denies them. Further, to the extent that the allegations of

Paragraph 84 allege or imply that SCDSS “assigns” children in foster care to CPAs or that a

CPA has authority to decide who may or may not “work with” a child in foster care, the

allegations are denied.

       85.     Governor McMaster lacks sufficient information to admit or deny the allegations

in Paragraph 85 and, therefore, denies them.

       86.     Governor McMaster lacks sufficient information to admit or deny the allegations

in Paragraph 86 and, therefore, denies them.

       87.     To the extent the allegations of Paragraph 87 quote from an uncited document,

that document speaks for itself and no response is required thereto. To the extent a response is

required, Governor McMaster lacks sufficient information to admit or deny the allegations in

Paragraph 87 and, therefore, denies them.

       88.     Governor McMaster lacks sufficient information to admit or deny the allegations

in Paragraph 88 and, therefore, denies them. Further, to the extent that the allegations of




                                               16
    6:19-cv-03551-TMC          Date Filed 08/24/20       Entry Number 46        Page 17 of 26




Paragraph 88 allege or imply that SCDSS “assigns” children in foster care to CPAs or that a

CPA has authority to decide who may or may not “work with” a child in foster care, the

allegations are denied.

       89.     Governor McMaster lacks sufficient information to admit or deny the allegations

in Paragraph 89 and, therefore, denies them.

       90.     The allegations of Paragraph 90 are denied as stated.

       91.     Governor McMaster lacks sufficient information to admit or deny the allegations

in Paragraph 91 and, therefore, denies them. Further, to the extent that the allegations of

Paragraph 91 allege or imply that SCDSS “assigns” children in foster care to CPAs, the

allegations are denied.

       92.     Governor McMaster lacks sufficient information to admit or deny the allegations

in Paragraph 92 and, therefore, denies them.

       93.     Governor McMaster lacks sufficient information to admit or deny the allegations

in Paragraph 93 and, therefore, denies them. To the extent that the allegations of Paragraph 93

allege, imply, or infer that Mrs. Maddonna’s ability to volunteer with children in foster care,

seek licensure as a foster parent, or be licensed as a foster parent are contingent on or in any way

affected by her faith or her attestation of any doctrinal belief, the allegations are denied.

       94.     Governor McMaster lacks sufficient information to admit or deny the allegations

in Paragraph 94 and, therefore, denies them.

       95.     The allegations of Paragraph 95 are denied.

       Effects of Defendants’ [alleged] Funding and Enabling of [alleged] Religious
       Discrimination

       96.     The allegations of Paragraph 96 are denied.

       97.     The allegations of Paragraph 97 are denied.



                                                 17
    6:19-cv-03551-TMC           Date Filed 08/24/20       Entry Number 46        Page 18 of 26




       98.     The allegations of Paragraph 98 are denied.

       99.     Governor McMaster lacks sufficient information to admit or deny the allegations

in Paragraph 99 and, therefore, denies them.

       100.    The allegations of Paragraph 100 are denied.

       101.    To the extent the allegations in Paragraph 101 quote from and rely on the document

cited therein, that document speaks for itself, and no response is required. To the extent a response

is required, Governor McMaster denies Plaintiff’s descriptions or characterizations of the cited

document’s context, meaning, motivation, effect, and contents. To the extent any further response

is required and to the extent Paragraph 101 alleges or implies any wrongdoing or liability on the

part of Governor McMaster, the allegations or implications are denied.

       102.    The allegations of Paragraph 102 are denied.

       103.    The allegations of Paragraph 103 are denied.

       104.    To the extent the allegations in Paragraph 104 quote from and rely on the statute

cited therein, that statute speaks for itself, and no response is required. To the extent a response is

required, and to the extent Paragraph 104 alleges or implies any wrongdoing or liability on the part

of Governor McMaster, the allegations or implications are denied.

       105.    To the extent the allegations of Paragraph 105 purport to interpret and explain a

statutory requirement, the allegations are assertions of law to which no response is required at

this time.

       106.    To the extent the allegations in Paragraph 106 quote from and rely on the document

cited therein, that document speaks for itself, and no response is required. To the extent the

allegations of Paragraph 106 purport to summarize, interpret, or describe the meaning, motivation,

or effect of the document referenced therein, the allegations are denied. To the extent the




                                                  18
    6:19-cv-03551-TMC           Date Filed 08/24/20       Entry Number 46         Page 19 of 26




allegations of Paragraph 106 allege or infer that SCDSS “assigns” children in foster care to private

CPAs, the allegation or inference is denied. To the extent the allegations of Paragraph 106 allege

or infer that Governor McMaster’s actions restrict or infringe on the religious liberty of children

in foster care or the alleged “statutory rights” of their biological parents to direct “their children’s

religious upbringing” while in foster care, the allegations or inferences are denied. To the extent

any further response is required, or to the extent any portion of the allegations in Paragraph 106

allege, infer, or imply any wrongdoing or liability on the part of Governor McMaster, the

allegation, inference, or implication is denied.

       107.    The allegations of Paragraph 107 are denied.

       108.    The allegations of Paragraph 108 are denied.

                                          Claims for Relief

                                    Count I—All Defendants
                            (First Amendment—Establishment Clause)
                                      U.S. Const. amend. I

       109.    In response to Paragraph 109 of the Complaint, Governor McMaster realleges and

incorporates all of the prior responses as if set forth verbatim

       110.    The allegations of Paragraph 110 of the Complaint are assertions of law to which

no response is required. To the extent a response is required, the allegations are denied as stated.

       111.    The allegations of Paragraph 111 of the Complaint are assertions of law to which

no response is required. To the extent a response is required, and to the extent the allegations

allege, infer, or imply any wrongdoing by or liability on the part of Governor McMaster, the

allegations are denied.

       112.    The claims and allegations of Paragraph 112 are denied.

       113.    The claims and allegations of Paragraph 113 are denied.




                                                   19
    6:19-cv-03551-TMC           Date Filed 08/24/20      Entry Number 46        Page 20 of 26




          114.   The claims and allegations of Paragraph 114 are denied.

          115.   The claims and allegations of Paragraph 115 are denied.

          116.   The claims and allegations of Paragraph 116 are denied.

          117.   The claims and allegations of Paragraph 117 are asserted against other defendants

and no response is required thereto. To the extent a response is required, the allegations are denied.

          118.   The claims and allegations of Paragraph 118, including subparts “a” through “l” are

denied.

          119.   The claims and allegations of Paragraph 119 are denied.

          120.   The claims and allegations of Paragraph 120 are denied.

          121.   The claims and allegations of Paragraph 121 are denied.

                                  Count II—Federal Defendants
                               (Fifth Amendment—Equal Protection)
                                       U.S. Const. amend. V

          122.   In response to Paragraph 122 of the Complaint, Governor McMaster realleges and

incorporates all of the prior responses as if set forth verbatim.

          123 to 130.   The claims and allegations of Paragraphs 123 through 130, which comprise

Plaintiff’s Second Cause of Action, are asserted against other defendants and, furthermore, have

been dismissed by the Court. See Maddonna v. HHS et al., No. 6:19-cv-03551-TMC, Order (ECF

No. 43) (August 10, 2020) at 43 (“Defendants’ motions are granted with respect to Plaintiff’s claim

for equal protection, which is hereby DISMISSED.”) (emphasis in original). Accordingly, no

response to them is required. To the extent a response is required, the claims, assertions,

implications, and allegations in Paragraphs 123 through 130 are denied.




                                                 20
    6:19-cv-03551-TMC          Date Filed 08/24/20       Entry Number 46        Page 21 of 26




                                  Count III—State Defendants
                           (Fourteenth Amendment—Equal Protection)
                                     U.S. Const. amend. XIV

       131.    In response to Paragraph 131 of the Complaint, Governor McMaster realleges

and incorporates all of the prior responses as if set forth verbatim.

       132 to 139.     The claims and allegations of Paragraphs 132 through 139, which

comprise Plaintiff’s Third Cause of Action, have been dismissed by the Court. See Maddonna

v. HHS et al., No. 6:19-cv-03551-TMC, Order (ECF No. 43) (August 10, 2020) at 43

(“Defendants’ motions are granted with respect to Plaintiff’s claim for equal protection, which is

hereby DISMISSED.”) (emphasis in original). Accordingly, no response to them is required. To

the extent a response is required, the claims, assertions, implications, and allegations in Paragraphs

132 through 139 are denied.

                              Count IV—Federal Defendants
              (Administrative Procedure Act—Contrary to Constitutional Rights)
                                   [sic] U.S.C. § 706(2)(B)

       140.    In response to Paragraph 140 of the Complaint, Governor McMaster realleges and

incorporates all of the prior responses as if set forth verbatim.

       141.    The claims and allegations of Paragraph 141 are asserted against other defendants

and no response is required thereto. To the extent a response is required, the allegations are denied.

       142.    The claims and allegations of Paragraph 142 are asserted against other defendants

and no response is required thereto. To the extent a response is required, the allegations are denied.

       143.    The claims and allegations of Paragraph 143 are asserted against other defendants

and no response is required thereto. To the extent a response is required, the allegations are denied.




                                                 21
    6:19-cv-03551-TMC           Date Filed 08/24/20       Entry Number 46        Page 22 of 26




                               Count V—Federal Defendants
                     (Administrative Procedure Act—Arbitrary, Capricious,
                     Abuse of Discretion, and Not in Accordance with Law)
                                     5 U.S.C. § 706(2)(A)

       144.    In response to Paragraph 144 of the Complaint, Governor McMaster realleges and

incorporates all of the prior responses as if set forth verbatim.

       145.    The claims and allegations of Paragraph 145 are asserted against other defendants

and no response is required thereto. To the extent a response is required, the allegations are denied.

       146.    The claims and allegations of Paragraph 146, including subparts “a” and “b,” are

asserted against other defendants and no response is required thereto. To the extent a response is

required, the allegations are denied.

       147.    The claims and allegations of Paragraph 147 are asserted against other defendants

and no response is required thereto. To the extent a response is required, the allegations are denied.

       148.    The claims and allegations of Paragraph 148, including subparts “a,” “b,” and “c,”

are asserted against other defendants and no response is required thereto. To the extent a response

is required, the allegations are denied.

                                           Prayer for Relief

       149.    Governor McMaster denies that the relief requested in paragraphs “a” through “h”

of Plaintiff’s Prayer for Relief, appearing on pages 31–33 of the Complaint, should be awarded.

Governor McMaster further denies any wrongdoing or liability alleged or implied by the

allegations contained in Plaintiff’s Prayer for Relief. Governor McMaster expressly denies that

this Court should issue any declaration or injunction requested by Plaintiff and expressly denies

Plaintiff is entitled to recover any damages, fees, costs, or any other and further relief.




                                                  22
    6:19-cv-03551-TMC          Date Filed 08/24/20      Entry Number 46        Page 23 of 26




                                     FOR A SECOND DEFENSE

       150.    Plaintiff’s Complaint should be dismissed pursuant to Rule 12(b)(1) of the Federal

Rules of Civil Procedure for lack of standing, the absence of a constitutional case or controversy,

and/or the absence of ripe claims.

                                      FOR A THIRD DEFENSE

       151.    Plaintiff’s Complaint should be dismissed pursuant to Rule 12(b)(6) of the Federal

Rules of Civil Procedure for failure to assert a cause of action upon which relief may be granted.

                                     FOR A FOURTH DEFENSE

       152.    Some or all of Plaintiff’s claims are barred by the doctrine of sovereign immunity.

                                      FOR A FIFTH DEFENSE

       153.    Governor McMaster in his official capacity is entitled to immunity under the

Eleventh Amendment of the United States Constitution.

                                      FOR A SIXTH DEFENSE

       154.    Governor McMaster in his official capacity is not a “person” amenable to suit under

42 U.S.C. § 1983.

                                     FOR A SEVENTH DEFENSE

       155.    Governor McMaster at all times had constitutionally adequate, rational, legitimate,

justifiable, good faith, and/or compelling bases for his actions alleged in the Complaint.

                                     FOR AN EIGHTH DEFENSE

       156.    Any injury allegedly sustained by Plaintiff as a result of matters alleged in the

Complaint was a proximate result of one or more independent, efficient, and intervening causes.




                                                23
     6:19-cv-03551-TMC          Date Filed 08/24/20      Entry Number 46       Page 24 of 26




                                      FOR A NINTH DEFENSE

          157.   Any injury allegedly sustained by Plaintiff as a result of matters alleged in the

Complaint was a proximate result of the actions of other persons and/or entities.

                                      FOR A TENTH DEFENSE

          158.   Any injury allegedly sustained by Plaintiff as a result of matters alleged in the

Complaint was not caused by or is not traceable to Governor McMaster.

                                   FOR AN ELEVENTH DEFENSE

          159.   Any injury allegedly sustained by Plaintiff as a result of matters alleged in the

Complaint, without admitting same to be true, was due to and caused by Plaintiff’s own intentional,

knowing, or negligence choices, actions, or omissions, which contributed to Plaintiff’s alleged

injuries as a proximate cause thereof, and without which the alleged injuries would not have

occurred, and these contributory choices, actions, or omissions bar Plaintiff’s claims and requested

relief.

                                    FOR A TWELFTH DEFENSE

          160.   Governor McMaster is entitled to Summary Judgment pursuant to Rule 56, Fed. R.

Civ. P. as a matter of law.

                                   FOR A THIRTEENTH DEFENSE

          161.   To the extent that Plaintiff’s claims or allegations are premised on or seek relief

relating to alleged violations of state law, regulations, and policies, such claims and relief are

barred by the terms, conditions and immunities set forth in the South Carolina Tort Claims Act,

S.C. Code Ann. §§ 15-78-10, et seq., including defenses granted or preserved by the Act, as well

as by the terms, conditions, and immunities set forth in any other applicable statute limiting the

liability of and damages available from the defendants.




                                                 24
    6:19-cv-03551-TMC             Date Filed 08/24/20     Entry Number 46        Page 25 of 26




                                    FOR A FOURTEENTH DEFENSE

          162.   Some or all of Plaintiff’s claims are barred by claim preclusion, or issue preclusion,

or both.

                                     FOR A FIFTEENTH DEFENSE

          163.   Some or all of Plaintiff’s claims are barred by applicable statutes of limitations or

repose.

                                     FOR A SIXTEENTH DEFENSE

          164.   Some or all of Plaintiff’s claims are barred by equitable doctrines including but not

limited to laches, estoppel, waiver, and unclean hands.

                                   FOR AN SEVENTEENTH DEFENSE

          165.   To the extent not inconsistent, Governor McMaster incorporates by reference the

affirmative defenses of any other defendant which may also be available to him.


          WHEREFORE, having fully answered Plaintiff’s Complaint, Governor McMaster hereby

prays to this Honorable Court as follows:

          (a) For dismissal of Plaintiff’s Complaint with prejudice and an Order requiring Plaintiff

             to pay the costs of this action, including reasonable attorneys’ fees;

          (b) For the costs of this action; and

          (c) For such other and further relief as the Court may deem just and proper.




                                  [SIGNATURE PAGE ATTACHED]




                                                  25
    6:19-cv-03551-TMC        Date Filed 08/24/20   Entry Number 46       Page 26 of 26




                                   Respectfully submitted

                               NELSON MULLINS RILEY & SCARBOROUGH LLP

                               By: s/ Miles E. Coleman
                                  Miles E. Coleman
                                  Federal Bar No. 11594
                                  E-Mail: miles.coleman@nelsonmullins.com
                                  104 S. Main Street / 9th Floor
                                  Greenville, SC 29201
                                  (864) 373-2352
                                   Jay T. Thompson
                                   Federal Bar No. 09846
                                   E-Mail: jay.thompson@nelsonmullins.com
                                   1320 Main Street / 17th Floor
                                   Post Office Box 11070 (29211-1070)
                                   Columbia, SC 29201
                                   (803) 799-2000

                               OFFICE OF THE ATTORNEY GENERAL
                                   Robert D. Cook, South Carolina Solicitor General
                                   Federal Bar No. 285
                                   E-Mail: bcook@scag.gov
                                   Post Office Box 11549
                                   Columbia, SC 29211
                                   (803) 734-3970

                               Attorneys for Governor Henry McMaster

Greenville, South Carolina
August 24, 2020




                                            26
